Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NON-FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/25/21 has been entered.
Amendment Entry
2.	Applicant’s response to the Final Office Action dated 7/24/20 is acknowledged (paper filed 1/25/21).  In the amendment filed therein claims 1-20, 25-26, 35, and 52-54 were canceled without prejudice or disclaimer. Claim 21 has been modified.
3.	Currently, claims 21-24, 27-34, 36-51 and 55 are pending and under consideration.  
4.	Rejections and/or objections of record not reiterated herein have been withdrawn.

NEW GROUNDS OF REJECTIONS


Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A (1) states, 
"The list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered. 
6.	The Information disclosure Statements (IDS) filed on 1/6/21 has been considered as to the merits. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 21, 22, 23, 24, 31, 32, 33, 38-40, and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bros et al. (Clinical Chemistry and Laboratory Medicine, February 2015, pages 1-11, IDS 8/15/19) in view of Pica-Mendez et al. (Clinica Chimica Acta, Vol.411, 2010, page 1833, IDS 8/15/19).
	Bros et al. reviews methods for determining the amount of amyloid beta 40 and 42 in AD patient samples. 
Bros et al. disclose that the low abundance of amyloid beta 40 and 42 in CSF requires a sample preparation in order to extract and concentrate them before analysis. nd column, 2nd paragraph.
	MALDI-ToF-MS is taught to be a very sensitive technique to determine the mass of proteins and peptides. It is relatively fast and easy to use. It relies on a soft ionization technique in which a short laser pulse is used to ionize molecules. A protein or peptide sample is placed on a target plate where it is mixed with an appropriate chemical matrix. 
The co-crystallized mixture of samples and matrix is irradiated with a short laser pulse and entered in a gas phase. The ions are accelerated in a time of flight (ToF) analyzer which measures the time it takes for the molecules to travel a set distance. The mass to charge ratio (m/z) of the ions can then be calculated. Ionization of the fragments can be done in negative or positive mode. Page 6 - 2nd column. After peptide ionization in the source, one or several peptides with a known mass are selected in the first quadrupole. 
These “precursor” ions are then fragmented in the second quadrupole. The third quadrupole can monitor one or several ion fragments called “product” ions which are specific to the precursor ion. See figure 2.



13C15N and Aβ 1-34 Arg13C15N. These labeled peptides triggered a 10 Da shift of the nominal mass and thus did not interfere with MS peaks of endogenous peptides to be quantified. This resulted in an improvement in results accuracy for Aβ1-17 and Aβ1-40 peptides. Page 5, 1st column. The method can be conducted with various columns (See Table 3). 
	Bros et al. differ from the instant invention in not specifically teaching pretreating surfaces to prevent amyloid beta sticking.   
	However, Pica-Mendez et al. disclose that proper CSF collection and sample handling procedures should be followed to reliably and accurately measure Aβ2 concentrations.  Aβ42 is sticky in nature. In order to prevent nonspecific binding surfaces were coated with Tween-20. Samples that received Tween-20 treatment either pre- or post- incubation showed similar levels of Aβ42 as the control sample. However, samples without Tween showed 34.6 to 50.8% reductions in the concentration of Aβ42. These findings indicate that Tween-20 does not only prevent but it can also reverse the binding of Aβ42 to the surface of a polypropylene (Nunc) tube. Also, a freeze-thaw cycle did not have any effect on the ability of Tween-20 to reverse the binding of Aβ42 to the Nunc tubes. Based on these findings, special care needs to be placed in the selection of tubes for storage and manipulation of CSF samples used for Aβ42 measurements.


. 

8.	Claims 27-30 and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bros et al. (Clinical Chemistry and Laboratory Medicine, February 2015, pages 1-11, IDS 8/15/19) in view of Pica-Mendez et al. (Clinica Chimica Acta, Vol.411, 2010, page 1833, IDS 8/15/19) and further in view of Cerf et al. (The FASEB Journal, Vol.25, pages 1585-1595, 2011).
	Please see Bros et al. in view of Pica-Mendez et al. (Clinica Chimica Acta, Vol.411, 2010, page 1833, IDS 8/15/19) as set forth above.  Bros et al. in view of Pica-Mendez et al. differ from the instant invention in not specifically teaching the inclusion of an agent such as apolipoprotein E4 (Apo E4-winged peptide) to stabilize the amyloid beta.   
	However, Cerf et al. teach assay procedures that measure amyloid-β peptide (Aβ) oligomers. The researchers demonstrated that incubation Apo E4 with Aβ oligomers would block oligomeric conformation/ aggregates. And further inhibited formation of less toxic fibril forms of Aβ. The presence of apoE4 strongly stabilizes the Aβ oligomers. See abstract, page 1588, and page 1593. The presence of apoE in the samples did not impair the IR spectral analyses, as apoE appeared in the α-helix absorption range of the spectra, which is distinct from the β-sheet regions characterizing the Aβ structure. 
st column 4th paragraph. 
ApoE4 exhibits a strong tendency to bind and block Aβ in its oligomeric state. Farther aggregation is inhibited, thereby preventing the formation of fibrillar forms of the peptide, which are less toxic. Page 1593, 2nd column. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing of applicant’s invention to include apoE4 as taught by Cerf et al. in the Aβ sample analysis of Bros et al. in view of Pica-Mendez et al. because Cerf et al. demonstrated that incubation Apo E4 with Aβ oligomers would block oligomeric conformation/ aggregates. And further inhibited formation of less toxic fibril forms of Aβ. The presence of apoE4 strongly stabilizes the Aβ oligomers. See abstract, page 1588, and page 1593. 
While the presence of apoE in the samples did not impair the IR spectral analyses, as apoE appeared in the α-helix absorption range of the spectra, which is distinct from the β-sheet regions characterizing the Aβ structure. 
Additionally, Aβ was in large molar excess in the samples compared with apoE. Therefore, even if apoE had a slight contribution in the β-sheet regions, its relatively small amount would render it undetectable. Page 1588, 1st column 4th paragraph. 
. 

9.	Claims 34, 36, 37, 41, 42, 43, 45, 46, 47, 51 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bros et al. (Clinical Chemistry and Laboratory Medicine, February 2015, pages 1-11, IDS 8/15/19) in view of Pica-Mendez et al. (Clinica Chimica Acta, Vol.411, 2010, page 1833, IDS 8/15/19) and further in view of Oe et al. (Rapid Communications in Mass Spectrometry, 2006, Vol.20, pages 3723-3735, IDS 8/15/19).
	Please see Bros et al. in view of Pica-Mendez et al. (Clinica Chimica Acta, Vol.411, 2010, page 1833, IDS 8/15/19) as set forth above. Bros et al. in view of Pica-Mendez et al. differ from the instant invention in not specifically teaching optimization techniques involving the mass /charge ratio (m/z), digestion (Lys C, urea, microwave), and the collision energy (v). 
	Although Bros. et al. in view of Pica-Mendez et al. (Clinica Chimica Acta, Vol.411, 2010, page 1833, IDS 8/15/19) teach assays wherein CSF samples are denatured (digested) with guanidine hydrochloride (Gnd HCl 5M), the reference does not specifically teach Lys C, urea, or microwaved. See page 1485, 2nd column 2nd paragraph. However, the use of known digestion techniques or reagents is deemed optimization of the procedures taught by Bros et al. in view of Pica-Mendez et al. (Clinica Chimica Acta, Vol.411, 2010, page 1833, IDS 8/15/19).



Oe et al. teach procedures to quantify Aβ peptides in CSF and plasma samples.  See table 1 on page 3725. The mass spectrometer operating conditions were taught to range from 4.5 -400.0V with m/z values from 865.2 – 1521.8. See page 3727-3728.
      	Oe et al. disclose that CSF Aβ peptide concentrations are difficult to definitively assess because the [amyloid] physical properties, cause numerous analytical problems. There is a tremendous potential for losses during collection, transfer, or freeze/thawing of the CSF through aggregation and/or binding to surfaces. In order to overcome these potential problems, Oe et al. developed a stable isotope dilution LC/MS method for the quantitative analysis of Aβ peptides. When stable isotope analogs are used in combination with LC/MRM-MS, it is possible to develop assays with a specificity that cannot be attained by any other technique. The specificity of the approach was further enhanced by the incorporation of IP to remove interfering endogenous substances from the CSF. Maximum sensitivity was obtained by employing negative ion ESI coupled with the use of a basic mobile phase and basic solvents for dissolution of the peptides and for washing the LC injection needle. Page 3733, 2nd column, conclusion. Absent evidence to the contrary the mass /charge ratio (m/z), digestion (Lys C, urea, microwave), and the collision energy (v) are all parameters that are routinely optimized in order to improve the methods taught by Bros et al in view of Pica-Mendez et al. (Clinica Chimica Acta, Vol.411, 2010, page 1833, IDS 8/15/19) and further in view of Oe et al. 



Response to Arguments  
	Applicant contends that the cited references do not teach the coating or pretreatment of laboratory equipment with E. coli in order to prevent amyloid beta sticking to the equipment.  However, E. coli is viewed as a result effective variable that is routinely optimized. Examiner has previously cited the reference to Pica-Mendez et al. (Clinica Chimica Acta, Vol.411, 2010, page 1833, IDS 8/15/19) wherein Pica-Mendez et al. disclose that proper CSF collection and sample handling procedures should be followed to reliably and accurately measure Aβ2 concentrations.  Aβ42 is sticky in nature. In order to prevent nonspecific binding surfaces were coated with Tween-20. Absent evidence to the contrary it would have been obvious to use any known reagent such as Tween-20 in the place of an E coli lysate to prevent Aβ42 from sticking to equipment and provide accurate detection results. 
	Applicant also argues that Tween 20 is not equivalent to the claimed E. coli lysate. This argument was carefully considered but not found persuasive because an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
E. coli lystate are employed to prevent amyloid from sticking to lab equipment (prevent nonspecific binding to surfaces). A long line of cases have held that the mere use of different starting materials (Tween 20 or E. coli lysate), whether novel or known, in a conventional process (measuring amyloid beta in a sample) to produce the product one would expect therefrom (concentrated amyloids samples) does not render the process unobvious. In re Surrey et al. (CCPA 1963) 319 F2d 233, 138 USPQ 67; In re Kanter (CCPA 1968) 399 F2d 249, 158 USPQ 331;    

10.	For reasons aforementioned, no claims are allowed.
	
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
 


Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen - Hoteling
571-272-0816
5/22/21

/LISA V COOK/Primary Examiner, Art Unit 1642